Case 6:21-cv-00759-ADA Document 1-4 Filed 07/23/21 Page 1 of 15




            EXHIBIT 3
      Case 6:21-cv-00759-ADA Document 1-4 Filed 07/23/21 Page 2 of 15
                                                      98 SAN JACINTO BLVD.   AUSTIN         MOSCOW
                                                      SUITE 1500             BRUSSELS       NEW YORK
                                                      AUSTIN, TEXAS          DALLAS         PALO ALTO
                                                      78701-4078             DUBAI          RIYADH
                                                                             HONG KONG      SAN FRANCISCO
                                                      TEL +1 512.322.2500    HOUSTON        WASHINGTON
                                                      FAX +1 512.322.2501    LONDON
                                                      BakerBotts.com



March 22, 2021
                                                                             Kevin J. Meek
                                                                             Partner
                                                                             TEL: 5123225471
                                                                             FAX: 5123223622
President and Chief Executive Officer                                        kevin.meek@bakerbotts.com
NETMOTION SOFTWARE, INC.
1505 Westlake Ave N #500
Seattle, WA 98109

         Re:        Sectra North America, Inc. – U.S. Patent No. 7,797,437

Dear Sir/Madam:

        We represent Sectra North America, Inc. (“Sectra”) in connection with various intellectual
property licensing matters. As you may know, Sectra is an innovator in cybersecurity solutions,
and in particular, secure mobile VPN solutions. Sectra has invested heavily in developing its
innovative mobile VPN solutions. In doing so, Sectra has acquired an array of intellectual property
rights, including, but not limited to, U.S. Patent No. 7,797,437 (“the ’437 Patent”), entitled
“Method for Handover between Heterogeneous Communications Networks,” which is enclosed
for your reference.

        We have found that some of NetMotion’s VPN products may be reaping the benefits of
Sectra’s inventions. We have been asked by Sectra to open a dialog with NetMotion in order to
foster an open exchange of information with potential licensees. Our purpose is to act as Sectra’s
licensing counsel and to have business-oriented discussions with companies like
NetMotion. Sectra looks forward to having these discussions, and we look forward to hearing
from you.

                                                Respectfully,



                                                Kevin J. Meek
                                                Partner


Enclosure




Active 61800627.3
          Case 6:21-cv-00759-ADA Document 1-4 Filed 07/23/21 Page 3 of 15

                                                                                                       US007797437B2


(12) United States Patent                                                       (10) Patent No.:                    US 7,797.437 B2
       HOVmark et al.                                                           (45) Date of Patent:                         Sep. 14, 2010
(54) METHOD FOR HANDOVER BETWEEN                                           (56)                         References Cited
       HETEROGENEOUS COMMUNICATIONS                                                         U.S. PATENT DOCUMENTS
       NETWORKS
                                                                                  6,061,346 A     5, 2000 Nordman
                                                                                  6.298,060 B1          10/2001 Miyakawa et al.
(75) Inventors: Torbjorn Hovmark, Avesta (SE); Lars
                   Resenius, Bromma (SE)                                                                   (Continued)
                                                                                           FOREIGN PATENT DOCUMENTS
(73) Assignee: Columbitech AB, Stockholm (SE)                              EP                       O841 831 A2    5, 1998
(*) Notice:        Subject to any disclaimer, the term of this                                             (Continued)
                   patent is extended or adjusted under 35                                          OTHER PUBLICATIONS
                   U.S.C. 154(b) by 1965 days.
                                                                           International Preliminary Examination Report for PCT/SE01/02612
(21) Appl. No.:          10/432,547                                        dated Oct. 21, 2002.
                                                                                                   (Continued)
(22) PCT Filed:          Nov. 26, 2001
                                                                           Primary Examiner Saleh Naijar
(86). PCT No.:            PCT/SEO1A2612                                    Assistant Examiner Thuong (Tina) TNguyen
                                                                           (74) Attorney, Agent, or Firm Nixon & Vanderhye, PC
       S371 (c)(1),                                                        (57)                           ABSTRACT
       (2), (4) Date:    Nov. 3, 2003
                                                                           A method, computer program, and computer readable
(87) PCT Pub. No.: WO02/43348                                              medium are disclosed for maintaining communication
                                                                           between first and second mobile units communicating via
       PCT Pub. Date: May 30, 2002                                         first and second communications networks, respectively. The
(65)                    Prior Publication Data
                                                                           first and second units include, respectively, first and second
                                                                           protocol stacks and first and second session layers, which
       US 2004/O2O2128A1            Oct. 14, 2004                          interface between the first and second protocol stacks and first
                                                                           and second software components acting within the first and
(30)           Foreign Application Priority Data                           second units, respectively. The first unit includes first com
                                                                           munications hardware with associated drive routines for dif
  Nov. 24, 2000 (SE) ................................. OOO4338-0           ferent communications networks. When the first unit
  Feb. 26, 2001 (SE) ................................. 101.0644-4          Switches from a first to a third communications network, the
                                                                           first session layer maintains communication by selecting the
(51) Int. Cl.                                                              first communications hardware and drive routine required for
       G06F 5/16              (2006.01)                                    the third communications network. The identities of the first
(52) U.S. Cl. ....................... 709/230; 455/436: 455/428;           and second units are maintained by the first and second ses
                                       455/442; 719/328; 715/749           sion layers and retained during the first unit's Switching of
(58) Field of Classification Search ................. 709/230,             communications networks.
                               709/231, 234; 370/331; 719/328
     See application file for complete search history.                                          23 Claims, 3 Drawing Sheets


                                               First




                                                                                  Corrtunications
                                                                                  Hardwares




                                                               Communications
                                                                    Networks




                                              21 Second
                                             Session layer
          Case 6:21-cv-00759-ADA Document 1-4 Filed 07/23/21 Page 4 of 15


                                                        US 7,797.437 B2
                                                                  Page 2

               U.S. PATENT DOCUMENTS                                   JP          2000-083060          3, 2000
                                                                       WO         WO98,47270           10, 1998
     6,654.361 B1 * 1 1/2003 Dommety et al. ........... 370,331        WO         WO98,4727O A2        10, 1998
 2001/0032335 A1 * 10, 2001 Jones ............            72.5/105     WO         WOOO?O2358            1, 2000
 2003/0046394 A1* 3, 2003 Goddard et al.                  709,226      WO         WOOO?O2358 A1         1, 2000
 2005/0157677 A1*      7/2005 Dowling ..................... 370,328    WO          WOOO?O4733           1, 2001
                                                                       WO         WO O2/43348 A1        5, 2003
            FOREIGN PATENT DOCUMENTS
                                                                                        OTHER PUBLICATIONS
EP               0841831 A2       5, 1998
EP              1 O94 682 A1      4/2001                               Examiner Office Letter for JP 2002-544946 mailed Jul. 19, 2006
EP               1094682 A1       4/2001                               (English and Japanese).
EP              1098 540          5, 2001                              Examiner Office Letter for JP 2002-544946 mailed Apr. 11, 2007
JP              9-292290         11, 1997
                                                                       (English and Japanese).
JP             10-178462          6, 1998                              * cited by examiner
     Case 6:21-cv-00759-ADA Document 1-4 Filed 07/23/21 Page 5 of 15


U.S. Patent         Sep. 14, 2010     Sheet 1 of 3               US 7,797.437 B2




             11b2               15           1 First Unit

             11b1 -
                  2N), 2
                    HHHHHL
                                            ly:
                                             11b.
     First
 Session Layer            e3N                  11 a
      11                                        12
           14b.                                       14C
  Hardware
   DriverS            Y    v.
                                                       d43d
             14a 4G             H H                     Communications
                                                        Hardwares
              13a                                    13C




                                Communications
                                   Networks

                          21b2                 25           2 Second Unit
                                       F                         21 b3
                          21b1 se
              Fig.  1.1;
                IC. T.
                 9.                                         R 21a
                                                                  21b.
    21 Second                                                  22
   Session Layer                                                 3.
                                                                            23d
                                                                         23C
    Case 6:21-cv-00759-ADA Document 1-4 Filed 07/23/21 Page 6 of 15


U.S. Patent       Sep. 14, 2010   Sheet 2 of 3         US 7,797.437 B2
    Case 6:21-cv-00759-ADA Document 1-4 Filed 07/23/21 Page 7 of 15


U.S. Patent            Sep. 14, 2010   Sheet 3 of 3    US 7,797.437 B2



                               4 Firewall
          s   es   a




                                  Second
                                    Unit
            Case 6:21-cv-00759-ADA Document 1-4 Filed 07/23/21 Page 8 of 15


                                                      US 7,797.437 B2
                               1.                                                                       2
         METHOD FOR HANDOVER BETWEEN                                     sary to cause the communications network to conceal from
         HETEROGENEOUS COMMUNICATIONS                                    the second unit the fact that the first unit is mobile. An adap
                  NETWORKS                                               tation of a communications network locks to the use of the
                                                                         communications technology afforded by the communications
   This application is the US national phase of international            network, and may also lock to the use of the network operator.
application PCT/SE01/02612 filed 26 Nov. 2001, which des                   Neither is the software in the first unit always adapted to
ignated the US.                                                          take into account the fact that the first unit is mobile. This
                                                                         means that the communications hardware in the first unit must
                  FIELD OF INVENTION                                     be adapted to take into consideration the fact that the first unit
                                                                    10   is mobile. This creates locking effects to the communications
  The present invention relates to a method, computer pro                technology supported by the hardware in the first unit.
gram products, and to a computer readable medium, for han                  When communication between the first and the second unit
dover or roaming between heterogeneous communications                    utilises the IP protocol, the second unit uses the IP address of
networks.                                                                the first unit to address messages from the second unit to the
                                                                    15   first unit. When the first unit is able to communicate with the
            DESCRIPTION OF THE PRIOR ART                                 second unit via a plurality of different communications links,
                                                                         the first unit will have at least one separate IP address for each
  Techniques for handover and roaming between homoge                     communications link. If the first unit now moves in a manner
neous networks, such as between GSM base-stations have                   which renders a first used communications link unavailable,
long been in use. Techniques, such as Mobile-IP in combina               the second unit is forced to use a new second communications
tion with IPSec, have also been devised for roaming between              link to the first unit. This is done by addressing the messages
networks based on the IP protocol. This technique functions              to the IP address of the first unit belonging to the second
well in IP networks that have homogenous network charac                  communications link. However, it is then problematic for the
teristics, such as in wireless-LAN. It is also known that Solu           second unit to be aware that the first unit has switched com
tions of this type can become problematic in conjunction with       25   munications links and to know the new IP address that shall
handover between heterogeneous networks having drasti                    now be used.
cally different network characteristics with respect to band               When the TCP protocol is used on top of the IP protocol
width, loss rate or round-trip times.                                    and the second communications link has a network charac
   A number of acronyms and abbreviations are used in this               teristic that is different to the first communications link, e.g. a
description and in the accompanying Claims for the sake of          30   different bandwidth or different round-trip times, it may take
simplicity. Although these acronyms are conventional to one              a long time for the TCP protocol to adapt to the characteristic
skilled in this field, an explanation as to their meaning is,            of the second network. Subsequent to this switch, the so
nevertheless, given below.                                               called Karns algorithm makes it difficult for the TCP to
  IP Internet Protocol. TCP Transmission Control Proto                   update its estimate of the mean round-trip time and the stan
col. UDP User Datagram Protocol. API Application Pro                35   dard deviation thereof. Many unnecessary retransmissions or
gramming Interface. SPI Service Provider Interface.                      unnecessarily prolonged time-outs are liable to occur during
LAN Local Area Network. DNS Domain Name System.                          the time taken for the TCP protocol to self-adapt.
ROM Read Only Memory. WTLS Wireless Transport                               Security problems can occur when the second unit is a
Layer Security. SIP Session Initiation Protocol. NAT                     company server and the first unit Switches from one commu
Network Address Translation.                                        40   nications link to another. Normally, authentication of the first
   The description and the accompanying Claims also include              unit is coupled to the communications link used. When the
certain technical terms, a definition of which also given                first unit switches from the first communications link to the
below.                                                                   second communications link, it is then necessary for the first
   End-to-end security: An encrypted and authenticated tun               unit to establish a further authentication over said second
nel between two Software processes where encryption and             45   communications link.
authentication are such that anyone who is able to listen to                In conjunction with using a security protocol, data is nor
traffic and to alter traffic will be unable to read the encrypted        mally encrypted prior to reaching the link layer This means
information or to change the encrypted information without               that the compression functionality acting on the link layer
being detected by the receiver, and where the communication              will have no effect, therewith requiring more data to be trans
is intended for and is interpreted by said two software pro         50   ported over the communications link.
CCSSCS.                                                                     Methods of creating systems for handover and roaming
   Sessionlayer: Protocol layer acting directly on the trans             between communications links in homogenous networks
port-protocol layer.                                                     have long been known to the art. In the GSM system, han
   Socket: A terminal point for communication represented                dover and roaming are effected on a special link layer adapted
by a socket handle in the socket-API.                               55   precisely for GSM communication. Data communication
   Handover: Exchange between two different communica                    over GSM can take place either via circuit switched GSM
tions links on the same or different networks.                           connections or via GPRS technology. Other mobile telephony
  Roaming: Exchange between two different geographically                 systems function in a similar way.
separated communications networks.                                          A handover adapted link layer enables handover to be
                                                                    60   made between base stations and therewith enable communi
      SUMMARY OF THE PRESENT INVENTION                                   cations links to be switched within a network operated by a
                                                                         given operator GSM also provides the possibility of roaming
                                                                         between networks belonging to different operators, although
Technical problems                                                       this requires telephone connections to be released and then
  A number of problems arise in connection with data com            65   re-established. Due to the fact that handover in a network that
munications between a first and a second unit of which at least          belongs to a individual operator takes place on the link layer,
the first unit is geographically mobile. Normally, it is neces           the handover will be concealed from any possible IP layer.
          Case 6:21-cv-00759-ADA Document 1-4 Filed 07/23/21 Page 9 of 15


                                                      US 7,797.437 B2
                            3                                                                          4
This solves certain of the IP-related problems mentioned                    In an endeavour to solve the TCP-related problem, various
above. However, the nature of the solution is such as to                 changes to the TCP protocol have been put forward. A pro
prevent it from being transferred on heterogeneous networks              posed alternative involves replacing the existing TCP proto
that have different types of link layers.                                col with a completely new protocol. However, in order to be
   Special telephones that include hardwares and software for       5    able to utilise these techniques, it is generally necessary to
several different telephony systems enable roaming between               make changes in both the first unit and the second unit. A
different types of mobile telephony networks to take place,              general characteristic of these proposals is that they all
although solely between calls even in this case.                         require changes to the TCP standard, something that would
   Security in solutions based on mobile telephony Systems is            take a very long time to put into effect and to implement in
normally based on encryption of traffic over the mobile link.       10   existing computer systems.
This encryption could, in principle, be made arbitrarily                    The exchange of certain software components in certain
strong, although it is often weak in present-day Systems. For            types of units, such as Pocket PC-based computer units, is
instance, encryption in GSM is based on the algorithm A5.                highly complicated owing to the fact that said components are
which can, essentially, be broken in real time. The principle            placed in ROM. This makes installation of Mobile-IP soft
problem with link-based encryption, however, is that it is not      15   ware, which shall be executed in or under the TCP/IP stack
used the whole way between the first unit and the second unit,           difficult to carry out.
so-called end-to-end encryption. This allows another com                    Also proposed are solutions that exploit an Internet-placed
puter unit to listen to traffic, make changes in the messages, or        proxy that establishes a TCP connection for the first unit. A
to use the IP address of the first unit, so-called IP spoofing.          proxy-based solution, however, cannot function without ter
   It is also known to use a protocol of the type Mobile-IP for          minating the IPSec protocol, as the IPSec protocol encrypts
mobility between different IP-based communications links.                data related to TCP protocol signaling.
Mobile-IP is based on special software in the first unit and a           Solution
first server, called home agent. In some cases, a second server,            With the intention of solving the aforesaid problems, there
called foreign agent, is also required in the network. When a       25   is proposed in accordance with the invention a method in
foreign agent is used, one foreign agent is normally required            which a first unit includes a first session layer, a first protocol
for each communications link. Mobile-IP solves the IP                    stack, one or more hardware. The first session layer includes
address-related problem, by concealing the actual IP address             a first security layer A second unit first communications hard
of the first unit and assigning to said unit a second IP address         ware, and one or more drive routines belonging to said first
belonging to the first server. The first server forwards all        30   communications includes a second session layer, a second
communication received on the second IP address to the IP                protocol stack, and one or more second communications
address used by the first unit at that moment in time. This              hardware. The second session layer includes a second secu
solves the aforementioned IP address-related problem. How                rity layer. Each of a plurality of communications networks
ever, the problem relating to the TCP protocol is not solved.            enables the first unit to send messages to and receive mes
Moreover, Mobile-IP results in poorer performance, in that it       35   sages from one of the communications hardware belonging to
adds further data to each IP packet. Mobile-IP introduces                the second unit within a geographical area belonging to said
further delays in communication, as a result of so-called                each communications network, by means of one of the first
triangular routing. These delays are of greater duration when            communications hardware.
both the first unit and the second unit are mobile. In certain              The first session layer is provided with a first interface that
applications, such as in two-way Voice communication, these         40   can be used by a plurality of pre-existing first Software com
delays are liable to seriously impair the quality of the appli           ponents based on socket-API. If the first unit is Windows
cation.                                                                  based, the first interface may be based on WinSock SPI, such
   The protocol IPSec is often used together with Mobile-IP              as with a Layered Service Provider or a Base Transport Ser
in an attempt to solve security related problems. IPSec is               vice Provider. If the first unit is PalmOS-based, the first inter
normally used on a level above Mobile-IP. This enable               45   face may be the same as on the netlib component in PalmOS.
encrypted information to pass through the first server without           The first interface may also be a proxy interface. The proxy
being decoded, and also obviates the need to establish a new             interface is assigned the function of listening on certain pre
IPSec connection when the first unit switches communica                  selected TCP ports and to receive data on certain pre-selected
tions links. The first unit and the second unit are also able to         UDP ports on the IP addresses local for the first unit.
authenticate each other in a secure manner, with the aid of a       50      If the first interface is a proxy interface, the first unit may
certificate. However, the IPSec layer works above the link               include a DNS server which in response to DNS queries from
layer, meaning that link layer based compression will not                the first software components concerning the IP address
function. Although compression in the IPSec layer is pos                 belonging to certain pre-selected host names returns a local IP
sible, it is difficult or impossible to use state dependent com          address instead of the correct IP address. Consequently,
pression algorithms owing to the packet Switching nature of         55   selected communication will pass through the first session
IP. This greatly reduces the effect of the compression. More             layer. The first session layer can use the port through which it
over, IPSec necessitates the transmission of extra data with             has received data belonging to said communication, the local
each IP packet. In total, this results in considerably impaired          IP address used, and/or the host name for which a DNS
performances.                                                            look-up was last made, to decide the destination of said com
   A new version of the IP protocol, IP version 6 that contains     60   munication.
a variant of both IPSec and Mobile-IP has been proposed. One                The second session layer is provided with a second inter
problem with IP version 6 in connection with mobile com                  face that can be used by a plurality of preexisting second
munication is that the header size on individual messages is             software components based on socket API. When the second
larger than in earlier versions of the IP protocol. This results         unit is Windows-based, the second interface may be based on
in lower effective bandwidth and longer delays. Furthermore,        65   WinSock SPI, such as with a Layered Service Provider or a
IP version 6 requires all existing routes to be replaced or              Base Transport Provider. The second interface may also be
upgraded.                                                                based on the TCP protocol and on the UDP protocol.
         Case 6:21-cv-00759-ADA Document 1-4 Filed 07/23/21 Page 10 of 15


                                                      US 7,797.437 B2
                                5                                                                      6
   The first and the second session layer are assigned the task         handover in the following text. The above-described message
of ensuring that traffic belonging to respective sockets in each        sequences regarding Soft handover and hard handover respec
of the first software components is corresponded by traffic             tively are referred to as handover procedures in the following
intended for the second software components and belonging               text.
to a unique Socket in one of the second software components,               The first session layer is also assigned the task of stating a
and vice versa.                                                         first identity for the second unit in respect of overlying pro
  The first unit is connected via a first communications net            tocol layers or applications. The second session layer is
work and the second unit is connected via a second commu                assigned the task of stating a second identity for the first unit
nications network. The first session layer has the function of          in respect of overlying protocol layers or applications. These
Switching from the first communications network to a third         10   identities shall not be changed when Switching between com
communications network when necessary.                                  munications networks. When the first and the second security
   The first session layer is also assigned the task of deter           layers are based on WTLS, the identities may be WTLS
mining when a Switch between communications networks                    session identities.
shall take place. This network Switch can take place when                  The first session layer is assigned the task of establishing
used communications networks are no longer available, and          15   new transport sessions over the third communications net
also for other reasons—such as when a communications net                work in conjunction with Switching to the third communica
work other than that used is considered more suitable for               tions network. The session layers can maintain one transport
communication, or when criteria based on the cost of using              session per Socket or solely one or a few transport sessions. It
the various communications networks are fulfilled. For                  is possible to have a first transport session for all sockets that
instance, a Switch can be made when present communication               use stream-based communication and a second transport ses
takes place over a circuit Switched connection with time                sion for all sockets that use datagram-based communication.
based billing and no information has been sent over the circuit         The first transport session may be based on TCP and the
Switched connection within a given specified time period. It            second transport session may be based on UDP.
may then be more advantageous to Switch to a packet                        The first and the second session layers are also assigned the
switched connection with billing based on the amount of            25   task of compressing traffic from the Software components
transmitted data.                                                       either before or in conjunction with sending said traffic
   In order to be able to determine which communications                through the first and the second security layers, and to decom
networks are available, the first session layer can communi             press traffic received via the first and second security layers.
cate with the drive routines belonging to the first communi                If so required, the security layers may be assigned the task
cations hardwares so as to read-out information that may be of     30   of providing an encrypted and authenticated connection
interest in determining the capacity and characteristics of the         between the first and the second unit. The first session layer
communications networks, such as signal strength, network               associates the first identity with each secure connection
availability, and the availability of necessary hardware.               between the first security layer and the second security layer.
   The first and the second session layers are also assigned the        The second session layer associates the second identity with
task of synchronising the data flows between the first unit and    35   each secure connection between the first security layer and
the second unit in conjunction with a switch between two                the second security layer. The first session layer and the
communications networks. This can take place in two differ              second session layer also associates a unique session with
ent ways, depending on how the Switch takes place between               each secure connection between the first security layer and
said two communications networks. If the first communica                the second security layer.
tions network used is still available when the Switch to the       40      The first security layer is also assigned the task of re
new, third communications network is made, the first session            establishing secure connections over the other communica
layer can inform the second session layer, via the first com            tions network after a switch has been made from the first
munications network, that the first unit is about to switch             communications network to the third communications net
networks. The second session layer then ceases to send data             work This switch can be made with a complete handshake or
over the first communications network and informs the first        45   with a so-called session resume when the security layers are
session layer that it awaits further communication over the             based on WTLS. In the case of a session resume, the shared
third communications network. The first unit may, mean                  secrecy exchanged in an earlier complete handshake is
while, begin communication via the third communications                 reused. A session resume gives rise to a so-called WTLS
network. When the second session layer receives communi                 connection that has the same session identity as the WTLS
cation from the first unit over the third communications net       50   connection created with said complete handshake.
work, it can resume communication with the first session                   The transport sessions can be established between the first
layer via the third communications network. This Switching              unit and the second unit. However, it is also possible to estab
between communications networks is referred to as Soft han              lish the transport sessions between the first unit and an inter
dover in the following.                                                 mediate unit, and between the intermediate unit and the sec
   Another way of Switching communications networks is             55   ond unit. A plurality of intermediate units may even be chain
required if the first communications network is no longer               connected between the first and the second unit, such that the
available when Switching to the third communications net                first unit establishes transport sessions to the first of the inter
work takes place or if the first communications network                 mediate units in the chain, and Such that each unit in said
becomes unavailable during a soft handover. The first session           chain establishes transport sessions to the next following unit
layer is then able to inform the second session layer, via the     60   in the chain. The last unit in the chain and the second unit then
third communications network, of the data received by the               establish transport sessions between themselves.
first session layer from the second session layer. The second              When transport sessions are established to the intermediate
session layer then informs the first session layer of the data          unit or to a chain of intermediate units, said intermediate unit
received by the second session layer from the first session             or some unit in the chain of units can be used to one-time
layer. The first and the second session layers then commence       65   authenticate the first unit. Such authentication can be effected
to send data that has not been received by the receiver. Such           by embedding a one-time password in the handshake proce
Switching of communications networks is referred to as hard             dure between the first security layer and the second security
          Case 6:21-cv-00759-ADA Document 1-4 Filed 07/23/21 Page 11 of 15


                                                         US 7,797.437 B2
                               7                                                                            8
layer. When the first and the second security layers are based              first unit and the second unit is finalised and a so-called secure
on WTLS, the one-time password can be embedded in the                       session is established between the first and the second unit.
client random field in the client hello message. Authentica                   Alternatively, the intermediate unit or one of the units in the
tion can also be based on the intermediate unit or some unit in             chain of intermediate units may consist of the firewall.
the chain Verifying a handshake message that includes a sig                   It will also be understood that the first unit is able to
nature made with a private key associated with a certificate                communicate with several second units and that, similarly,
belonging to the first unit.                                                the second unit is able to communicate with several first units.
  The second unit may also be geographically mobile. This                   Advantages
second unit may then function in the same way as the first
unit.                                                                  10      The invention enables a first software in the first unit to
   Should both the first unit and the second unit change com                retain communication sessions with a second software in the
munications networks essentially at one and the same time, it               second unit when Switching communications networks,
may be that the first and the second units both initiate a                  despite the first software, the second software, the communi
handover procedure before receiving a handover request from                 cations networks and the communications hardware not
the other party. Two ongoing handover procedures will then             15   being designed to retain communication sessions when
exist. The first and the second unit then comply with a rule                Switching networks.
that determines which of the ongoing handover procedures                      The invention enables switches to be made between com
shall be finalised.                                                         munications networks that have different network character
   This rule may require the first and the second unit to select            istics on the basis of different technologies, without needing
the handover procedure that was initiated from the unit that                to rely on the TCP protocol to handle the rapid changes in
initially created the session.                                              network characteristics.
   Should the first unit and the second unit change communi                    The invention also enables Switching between communi
cation networks essentially at one and the same time and both               cations networks to take place in a secure manner, while
commence a hard handover it may be that neither the first unit              retaining end-to-end security.
                                                                       25      The invention also enables more effective compression
nor the second unit is aware of the new address to the other
party involved in the communication. This problem can be                    algorithms to be used than what would be the case if com
Solved by communicating via the intermediate unit or via the                pression took place in the IPlayer in the protocol stack.
intermediate chain of units respectively. However, each unit                   The invention also enables Switching of communications
that is a party in said communication will constitute a risk of        30
                                                                            networks to take place in the absence of triangular routing.
the messages being delayed. This is unacceptable in certain                    The invention requires no changes in routers or NAT Serv
contexts, for instance in the case of two-way Voice commu                   CS.
nication.                                                                     The invention requires no changes in the TCP/IP stack of
   So that the first unit can be located after it has switched              either the first unit or the second unit.
communications networks without needing to communicate                 35      When the second unit is a company internal server, the
via the intermediate unit or the chain of units, the first unit             invention enables communication to take place through a
sends a message to a third unit in conjunction with initiating              firewall with retained end-to-end security and with authenti
a handover procedure. This message contains information                     cation outside or in the firewall.
relating to the address of the first unit after it has switched
networks. If the second unit is mobile or can be thought to be         40          BRIEF DESCRIPTION OF THE DRAWINGS
mobile, the first unit also sends to the third unit a request
concerning the relevant address of the second unit. The third                 A method, computer program products, and a computer
unit responds with a message that contains the relevant                     readable medium having features associated with the present
address of the second unit. The message containing own                      invention will now be described in more detail by way of
address information and a query concerning the address of the          45   example and with reference to the accompanying drawings,
other party may also be combined into a common message.                     in which
Corresponding procedure is taken by the second unit when it                   FIG. 1 is a schematic and highly simplified illustration of
Switches communications network via hard handover.                          communication between two units in accordance with the
   The third unit may bean SIP registrar server or a Mobile-IP              present invention;
Home Agent.                                                            50     FIG. 2 is a schematic and highly simplified illustration of
   The second unit may be a company internal server, and a                  how transport sessions are established between a first and a
firewall may be placed between the first unit and the second                second unit in accordance with the present invention;
unit, such that all communication between the first unit and                  FIG.3 shows how two units can communicate via an inter
the second unit must pass through the firewall. When an                     mediate unit;
intermediate unit or a chain of intermediate units is used, one        55
                                                                               FIG. 4 shows how two units can communicate via a plu
of the intermediate units may be placed in a so-called demili               rality of intermediate units:
tarised Zone belonging to the firewall. The unit in the demili
tarised Zone may then also be used for authentication of the                   FIG. 5 shows how a third unit can operate to facilitate the
first computer unit in the aforedescribed way.                              possibilities of two units finding each other should an estab
   A unit used in this way for authentication may conveniently         60   lished session be broken for some reason or another;
be allocated the function of a pre-coupled means according to                 FIG. 6 shows how an intermediate unit can be assigned the
Swedish Patent Application No. 00 04338-0 with the title                    function of a firewall;
“Data Network Based-System'. Such a pre-coupled means                          FIG. 7 shows how an intermediate unit, which is one of
operates in a demilitarised Zone outside a firewall and has the             several intermediate units, can be allocated the function of a
special function of initiating an authentication procedure             65   firewall; and
Such as to establish that a first unit is the unit that it maintains          FIG. 8 shows how a plurality of units can communicate
to be, whereafter the authentication procedure between the                  with each other in accordance with the present invention.
         Case 6:21-cv-00759-ADA Document 1-4 Filed 07/23/21 Page 12 of 15


                                                       US 7,797.437 B2
                               9                                                                        10
         DESCRIPTION OF EMBODIMENTSAT                                    network is available and when the first communications net
               PRESENT PREFERRED                                         work A1 is circuit switched and has time-based billing and no
                                                                         information has been sent over the circuit switched first com
  FIG. 1 thus illustrates a method wherein a first unit 1                munications network A1 within a given specified time period.
includes a first session layer 11, a first protocol stack 12, one          According to a preferred embodiment, the first session
or more first communications hardware 13a, 13b, 13c, 13d                 layer 11 shall communicate with the drive routines 14a. 14b,
and one or more drive routines 14a. 14b, 14c., 14d belonging             14c, 14d so as to be able to decide which communications
to the first communications hardwares 13a, 13b, 13c, 13d.                networks A1, A2, A3, A4 are/is available. When the drive
The first session layer 11 includes a first security layer 11a.          routines are able to determine on each occasion those com
  A second unit 2 includes a second session layer 21, a             10   munication networks that are available, this information is
second protocol stack 22, and one or more second communi                 used. When the drive routines are unable to determine which
cations hardware 23a, 23b, 23c, 23d. The second session                  communications networks are available but, on the other
layer 21 includes a second security layer 21a.                           hand, are able to measure the strength of signals arriving at a
   Each of a plurality of communications networks A1, A2,                base station belonging to the communications networks, the
A3, A4 enables the first unit 1 to send messages to and receive     15   first session layer 11 assumes that a communications network
messages from one of the hardwares 23a, 23b, 23c. 23d                    is available when the signal strength lies above a preselected
belonging to the second unit 2, within a geographical area               selected threshold. When the drive routine 14a, 14b, 14c, 14d
belonging to each network and with the aid of one of said first          is able to determine whether the communications hardware
communications hardwares 13a, 13b, 13c, 13d.                             13a, 13b, 13c, 13d is available or not, it is assumed that a
  In one preferred embodiment, the security layers 11a, 21a              network is not available when the hardware belonging to said
may be WTLS protocol layers.                                             network is unavailable.
  The first session layer 11 has a first interface 11b against             In the Switch A1-3 illustrated in FIG.1, the Switch from the
overlying first software components 15. In one preferred                 network A1 to the network A3 also causes a switch of com
embodiment, the first unit 1 is a windows-based computer                 munications hardware 13b and associated drive routine 14b.
unit and the first interface 11b is based on WinSock SPI for a      25
                                                                         It will be understood, however, that this need not be the case
Layered Service Provider.                                                and that a network Switch can be effected without requiring a
   In an alternative embodiment, the first unit 1 is PalmOS              change of hardware and drive routine to be made.
based, and the first interface 11b is the same as on the netlib            The first and the second session layers 11, 21 are also
component in PalmOS.                                                     assigned the task of synchronising the data streams between
  In another alternative embodiment, the first unit 1 is Pocket     30
                                                                         the first unit 1 and the second unit 2 with the aid of the session
PC-based and the first interface 11b is a proxy interface where          protocol, in conjunction with a switch A1-3 between two
the first session layer 11 listens oncertain selected TCP ports          networks A1, A3. This can be effected in two different ways,
and binds to certain selected UDP ports and answers with a               depending on how the Switch between said two communica
local IP address to DNS queries from the first software com              tions networks shall take place.
ponents 15.                                                         35
                                                                           If the first communications network A1 used is still avail
   The second session layer 21 has a second interface 21b                able when the switch is made to the new third communica
against overlying second software components 25. In one
preferred embodiment, the second unit 2 is a Windows-based               tions network A3, the first session layer 11 may inform the
computer unit and the second interface 21b is based on Win               second session layer 21 over the first communications net
Sock SPI for a Layered Service Provider.                            40   work A1 that the first unit 1 is in the process of switching
   The first and the second session layer 11, 21 use a common            networks. The second session layer 21 then breaks off further
                                                                         transmission of data over the first communications network
session protocol to ensure that for each of the first sockets            A1 and informs the first session layer 11 that it awaits further
11b1, 11b2, 11b3 created by the first software components 15             communication over the third communications network A3.
in the first interface 11b there are created corresponding sec           Meanwhile, the first unit 1 can commence communication
ond sockets 21b1, 21b2, 21.b3 in the second interface 21b, and      45
                                                                         over the third communications network A3. When the second
that Subsequent traffic belonging to each of the said first
sockets 11b1, 11b2, 11 b3 is corresponded by the traffic                 session layer 21 receives communication from the first ses
intended for the second software components 25 and belong                sion layer 11 over the third network A3, it can resume com
ing to intended unique second sockets 21b1, 21b2, 21.b3, and             munication with the first session layer 11 over the third net
Vice versa. When a socket is stream-based, the session proto        50   work A3. Such Switching of communications networks is
col ensures that all traffic will arrive in the correct order and        referred to hereinafter as soft handover.
that no traffic will be excluded.                                          An alternative method of Switching communications net
   The first unit 1 is connected via a first communications              works is used if the first communications network A1 is no
network A1, and the second unit 2 is connected via a second              longer available when handover to the third communications
communications network A2. The first session layer 11 is            55   network A3 takes place. The first session layer 11 can then
assigned the task of Switching A1-3 from the first communi               inform the second session layer 21, via the third network A3,
cations network A1 to a third communications network A3                  of the data received by the first session layer 11 from the
when necessary, and to decide when this network switch shall             second session layer 21. The second session layer 21 then
take place.                                                              informs the first session layer 11 of the data received by the
   According to one preferred embodiment, the A1-3 switch           60   second session layer 21 from the first session layer 11. The
shall be made when the first network A1 is no longer avail               first and the second session layers 11, 21 then begin to send
able. The switch may also be made when the third network A3              data that has not been received by the receiver. Such switching
becomes available and is considered more suitable for com                between communications networks is referred to hereinafter
munication than the first communications network A1 in                   as hard handover.
accordance with a pre-decided order. The switch shall also be       65     The aforesaid message sequences for Soft handover and
made to a packet Switched communications network with                    hard handover respectively are referred to hereinafter as a
billing based on the amount of transferred data when such a              handover procedure.
          Case 6:21-cv-00759-ADA Document 1-4 Filed 07/23/21 Page 13 of 15


                                                       US 7,797.437 B2
                              11                                                                          12
   According to a preferred embodiment, soft handover shall               intermediate unit C and between the second unit 2 and the
be employed when the first communications network A1 is                   intermediate unit C. The intermediate unit C forwards data
still available when initiating a C communications network                between the first and the second units 1, 2 via the transport
Switching process. A hard handover shall be employed in                   sessions B.
other cases. If a soft handover has been initiated, but not                 FIG. 4 illustrates an alternative embodiment in which a
finalised, and the first session layer 11 detects that the first          plurality of intermediate units C1, C2, C3 are chain connected
communications network A1 is no longer available, the first               and the transport sessions B are established from the first unit
session layer 11 shall initiate a hard handover.                          1 to the first of the intermediate units C1 in said chain and the
   The first session layer 11 is also assigned the task of stating        transport sessions B3 from the second unit 2 are established to
a first identity for the second unit 2 for overlying protocol        10   the last unit C3 in the chain of said Intermediate units. Trans
layers and programs 15. The second session layer 21 is                    port sessions B", B" from the chain units C1, C2 are also
assigned the task of stating a second identity for the first unit         established to the next following unit in the chain. Traffic
1 in respect of overlying protocol layers and programs 25.                from the first unit 1 is forwarded through the chain to the
   According to a preferred embodiment, these identities may              second unit 2 and traffic from the second unit 2 is forwarded
be WTLS session identities. An abbreviated WTLS hand                 15   through the chain to the first unit 1 in the reverse direction.
shake is made in connection with a communications network                   When transport sessions B are established to the interme
switch, between the first security layer 11a and the second               diate unit C, the intermediate unit C or some other unit in the
security layer 21a, a so-called WTLS session resume. WTLS                 chain of intermediate units C1, C2, C3 can be used to authen
session identities will therewith remain unchanged in connec              ticate the first unit 1.
tion with the network switch and can therefore be used by the               In one preferred embodiment authentication is effected by
first and the second session layers 11, 21 instead of IP                  checking the certificate Verify message in the complete
addresses as a unique and unchanged machine identity.                     WTLS handshake. In an alternative embodiment authentica
   FIG. 2 is a schematic and highly simplified illustration               tion is effected by checking a one-time password embedded
which shows that the first session layer 11 is assigned the task          in the client random field in the client hello message in the
of establishing new transport sessions B1, B2 over the third         25   complete WTLS handshake or in all WTLS handshakes.
communications network A3 in connection with Switching to                    In one embodiment the second unit 2 may be allowed to be
the third communications network A3.                                      geographically mobile. This mobile unit functions in the
   In one preferred embodiment, the session layers 11, 21                 same way as the first unit 1. Should both the first unit 1 and the
shall establish two transport sessions B1, B2 between them                second unit 2 Switch communications networks essentially
selves. A first transport session B1 shall be based on the TCP       30   simultaneously, it may be that the first and the second unit 1,
protocol and used to transfer data for all first sockets 11b1,            2 both initiate a handover procedure before they receive a
11b2 that have been created for stream-based communica                    message to the effect that a handover procedure has been
tion. A second transport session B2 shall be based on the UDP             initiated from the other party. Two handover procedures will
protocol and used to transfer for all other sockets 11b3 that             then be ongoing. The first and the second units 1, 2 will then
have been created for datagram-based communication.                  35   apply a rule that decides which of the ongoing handover
   In an alternative embodiment, the first transport session B1           procedures shall be finalised.
may be based on different protocols depending on the char                    In a preferred embodiment, the first and the second units 1,
acteristics of the first and the third communications networks            2 choose the handover procedure that has been initiated by the
A1 and A3 respectively.                                                   unit that initiated the communications session.
   The first and the second session layers 11, 21 compress           40      FIG.5 illustrates an embodiment in which the first unit 1 is
traffic from the software components 15, 25 either before or in           able to send a message to a third unit 3 in conjunction with
conjunction with forwarding the traffic through the security              initiation of a handover procedure for switching A1-3 from a
layers 11a, 21a. The first and the second session layers 11, 21           first communications network A1 to a third communications
also decompress traffic that has been received through the                network A3. This message includes information relating to
security layers 11a, 21a.                                            45   the address of the first unit after said unit has switched to
   In one preferred embodiment, there is used a state-depen               another network. The message from the first unit 1 may also
dent compression algorithm that has one state for each                    include a request for the relevant address of the second unit 2.
stream-based socket and traffic direction. According to one               In reply to this request, the third unit 3 sends to the first unit 1
alternative embodiment, there is used a state-dependent com               a message containing the relevant address of the second unit
pression algorithm that has one state for each traffic direction     50   2. In an alternative embodiment the request for the relevant
and receiver.                                                             address of the second unit 2 may be sent in a message which
   The security layers 11a, 21a are assigned the task of pro              is separate from the message containing the relevant address
viding an encrypted and authenticated connection between                  of the first unit. If the second unit 2 switches A2-4 from the
the first and the second unit 1, 2. The first session layer 11            second communications network A2 to a fourth communica
associates the first identity with each secure connection            55   tions network A4, a corresponding procedure is followed.
between the first security layer 11a and the second security                This enables the first and secondunits 1, 2 to find each other
layer 21a. The second session layer 21 associates the second              should they lose each other's address as a result of both units
identity with each secure connection between the first, secu              initiating a handover procedure with a hard handover at one
rity layer 11a and the second security layer 21a. The first               and the same time.
session layer 11 and the second session layer 21 also associate      60      According to one embodiment, the third unit 3 shall be a
a unique session with each secure connection between the                  unit which is dedicated to keep an account of the relevant
first security layer 11a and the second security layer 21a.               addresses of geographically mobile units. In an alternative
   According to one embodiment, the transport sessions B1,                embodiment, the third unit 3 may be an SIP registrar server.
B2 are established directly between the first and the second              According to another alternative embodiment, the third unit 3
units 1, 2.                                                          65   may be a Mobile-IP Home Agent.
   FIG. 3 illustrates a preferred embodiment in which the                    FIG. 6 illustrates another preferred embodiment in which
transport sessions B are established from the first unit 1 to an          the second unit 2 may be a company internal server, and in
         Case 6:21-cv-00759-ADA Document 1-4 Filed 07/23/21 Page 14 of 15


                                                      US 7,797.437 B2
                            13                                                                      14
which a firewall 4 may be placed between the first unit 1 and           causing said first and said second session layers to use a
the second unit 2 in a manner such that all traffic between the           common session protocol to ensure that traffic belong
first unit 1 and the second unit 2 must pass through said                 ing to different first sockets in said first software com
firewall 4.                                                               ponents are directed by traffic intended for said second
   According to this embodiment, an intermediate unit C may 5             Software components to different second sockets in said
be placed in a so-called demilitarised Zone 41 belonging to the           second Software components uniquely corresponding to
firewall 4. Moreover, the transport sessions B' between the               said different first sockets, and that traffic belonging to
second unit 2 and the intermediate unit C shall be established             different second sockets in said second Software com
on the initiative of the second unit 2. Furthermore, the inter             ponents are directed by traffic intended for said first
mediate unit C shall be used to authenticate the first unit 1 in 10        software components to different first sockets in said
the aforedescribed manner.                                                 first software components uniquely corresponding to
  According to an alternative embodiment, the firewall 4                   said different second sockets;
may consist of the intermediate unit C. According to yet                providing said first unit with one or more first communi
another alternative embodiment, shown in FIG. 7, a chain of               cations hardware with associated drive routines adapted
intermediate units C1, C2, C3 can be used, wherewith one of 15             to different communications networks;
the units in said chain (exemplified as the intermediate unit           in the event of said first unit switching from said first
C2 in the Figure) is placed in a demilitarised Zone 41 belong              communications network to a third communications
ing to the firewall 4, where said unit C2 may also constitute              network, causing said first session layer to maintain said
the firewall 4.                                                            communication between said first unit and said second
   The unit acting in the demilitarised Zone 41 may also be 20             unit by selecting necessary first communications hard
given the function of a pre-coupled means 5 according to                   ware and drive routines for said third communications
Swedish Patent Application 00 04338-0 for handling authen                  network; and
tication of a unit located outside the firewall and desiring to         causing said second session layer to retain said second
communicate with a unit inside the firewall.                              identity during the Switching of said first unit from said
  The pre-coupled means 5 will not be described in any detail 25           first communications network to said third communica
in this document, and the reader is referred to the aforesaid              tions network.
Swedish Patent Application for a more detailed description of              2. A method according to claim 1, wherein said first session
said means.                                                             layer determines when a change of communications network
    FIG. 8 shows an example of how the first unit 1 may be is necessary; and wherein said first session layer controls said
adapted to communicate with several second units 2, 2,2" via 30 communications network Switching procedure while main
the intermediate unity and how each of said second units 2, 2', taining communication with said second unit.
2" may be adapted to communicate with several first units 1,               3. A method according to claim 2, wherein said first session
1", 1". The first units 1, 1", 1" and the second units 2, 2, 2" then    layer communicates, either continuously or periodically, with
proceed in the same way in relation to each of the second units the drive routines belonging to said communications hard
and each of the first units respectively as described above. 35 wares so as thereby to read information concerning the
    It will be understood that the invention is not restricted to       capacities and characteristics of different communications
the aforedescribed and illustrated exemplifying embodiments networks, such as signal strength, network availability and
thereofand that modifications can be made within the concept also the availability of requisite communications hardware.
of the invention as illustrated in the accompanying Claims.                4. A method according to claim 2, wherein said first and
                                                                     40 said second session layers are adapted to synchronise the data
   The invention claimed is:
                                                                        streams between said first and said second units in conjunc
    1. A method of maintaining communication between a first tion with Switching said first communications network to
unit and a second unit,                                                 another network.
   wherein said first unit is comprised of a geographically                5. A method according to claim 4, in which said first com
       mobile unit and includes a first protocol stack adapted to as munications network is available during the entire Switching
       act between a first communications hardware used for             process, wherein the first session layer informs the second
       communication via a first communications network and             session layer, via said first communications network, that said
       one or more first Software components, and                       first unit is in the process of Switching communications net
   wherein said second unit includes a second protocol stack works; said second session layer then informs said first ses
       adapted to act between a second communications hard- so sion layer, via said first communications network, that further
       ware used for communication via a second communica               communication via said first communications network will
       tions network and one or more second software compo be stopped; said second session layer ceases to send data via
       nents,                                                           said first communications network, said first session layer
   the method comprising the steps of                                   then commences communication via said third communica
   providing said first unit with a first session layer which is 55 tions network; and said second session layer then resumes
       adapted to act as an interface between said first protocol communication with said first session layer via said third
       stack and said first Software components;                        communications network.
   providing said second unit with a second session layer                  6. A method according to claim 5, wherein said first session
       which is adapted to act as an interface between said layer establishes new transport sessions over said third com
       second protocol stack and said second software compo- 60 munications network in conjunction with Switching of the
     nents;                                                           networks.
  causing said first session layer to indicate a first identity7. A method according to claim 6, wherein said session
    corresponding to said second unit and said second soft   layer maintains a transport session for each Socket, or solely
    ware components;                                         one or a plurality of transport sessions.
  causing said second session layer to indicate a second 65 8. A method according to claim 7, wherein a first transport
    identity corresponding to said first unit and said first session is maintained for all Sockets that use stream-based
    Software components;                                     communication, said first transport session being based, for
            Case 6:21-cv-00759-ADA Document 1-4 Filed 07/23/21 Page 15 of 15


                                                      US 7,797.437 B2
                             15                                                                         16
example, on TCP, and in that a second transport session is              that said second unit and said second session layer are similar
maintained for all Sockets that use datagram-based commu                to said first unit and said first session layer, respectively.
nication, said second transport session being based, for                   17. A method according to claim 16, wherein when both
example, on UDP.                                                        said first and said second unit manage to initiate a Switch of
   9. A method according to claim 4, in which said first com            communications networks with a message sequence prior to
munications network is unavailable for some reason, or                  receiving a message from the other party that a Switch
becomes unavailable during a network switch, wherein the                between networks has been initiated generally simulta
first session layer informs the second session layer, via said          neously, a common rule determines which message sequence
third communications network, as to which data said first               shall be pursued, for instance the message sequence which
session layer has received from the second session layer, the      10   was begun by the unit that initially created the communica
second session layer then informs the first session layer of the        tions session is pursued while the other message sequence is
data that the second session layer has received from said first         stopped.
session layer; and said first and said second session layers               18. A method according to claim 17, wherein said first unit
then commence to send, via said third communications net                carries out a switch of networks, in that said first unit informs
work, data that has not previously been received by the            15   a third unit of its new IP address in conjunction with said
receiver.                                                               communications network Switch; and in that said second unit
   10. A method according to claim 1, wherein said first                can obtain said new IP address from said third unit.
session layer includes a first security layer, and in that said            19. A method according to claim 18, wherein said third unit
second session layer includes a second security layer.                  is an SIP registrar server.
   11. A method according to claim 10, wherein said first and              20. A method according to claim 18, wherein said third unit
said second security layers are based on WTLS; and in that              is a Mobile-IP Home Agent.
said identities are WTLS session identities.                               21. A method according to claim 18, wherein said second
                                                                        unit also carries out a network Switch, in that said second unit
   12. A method according to claim 11, wherein said re                  also informs said third unit of its new IP address in conjunc
establishment is effected by means of a Wireless Transport         25   tion with making said communications network Switch; and
Layer Security session resume.                                          in that said first unit can obtain said new IP address from said
   13. A method according to claim 10, wherein said first and           third unit.
said second security layers provide an encrypted and authen                22. A first computer readable medium having stored
ticated connection between the first and the second units; and          thereon a first computer program with a first computer pro
in that said first and second security layers re-establish said    30   gram code, which, when executed by a first computer unit that
security connection Subsequent to Switching from one com                comprises the first unit recited in claim 1, performs the func
munications network to another.                                         tions of the first session layer recited in claim 1.
   14. A method according to claim 13, wherein said re                     23. A second computer readable medium having stored
establishment is effected by means of a complete handshake.             thereon a second computer program with a second computer
   15. A method according to claim 1, wherein said first unit      35   program code which, when executed by a second computer
communicates with a plurality of second units simulta                   unit that comprises the second unit recited in claim 1, per
neously.                                                                forms the functions of the second session layer recited in
                                                                        claim 1.
   16. A method according to claim 1, wherein said second
unit is also comprised of a geographically mobile unit; and in
